 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RYAN BIGOSKI ODOM,                               No. 2:17-cv-0233 JAM AC P
12                       Petitioner,
13           v.                                        ORDER
14    D.G. ADAMS,
15                       Respondent.
16

17          Respondent has requested an extension of time to file an answer to Claims One and Three

18   of the first amended petition. ECF No. 37.

19          Good cause appearing, IT IS HEREBY ORDERED that:

20          1. Respondent’s request for an extension of time, ECF No. 37, is granted.

21          2. Respondent shall have up to and including April 19, 2020, to file a response to the first

22   amended petition. Petitioner may file a traverse within thirty days of service of the answer.

23   DATED: March 18, 2020

24

25

26

27

28
